DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 3 have been amended, claims 4 and 16 have been canceled, and claims 1-3, 5-15, and 17-20 remain pending.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends from canceled claim 4. For purposes of examination it appears that claim 5 depends from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification for the elastic strip being spaced apart from the first sealing part and the second sealing part. Fig. 23 and 24 appear to show the elastic strip intersecting with the first sealing part and the second sealing part.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,116,276 in view of Roeder (US 5,822,884). The claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent/co-pending application, as seen in the table below, except for an elastic strip provided on the shoe cover sole and extending along a front-rear direction.
Roeder teaches a shoe cover (shoe cover 20) having an elastic strip (elastic member 58) extending along a front-rear direction and between a plurality of anti-slip strips. The elastic strip extends from the first sealing part to the second sealing part (Fig. 6). The elastic strip is spaced apart (from elastic ring) from the first sealing part to the second sealing part (Fig. 6). The anti-slip strips extend along the front-rear direction, and the elastic strip is located between the anti-slip strips (Fig. 1). The elastic strip is located in an inner circle enclosure by the anti-skid strips (Fig. 1, 6). The elastic strip may be connected to the shoe cover by glue bonding (column 4, lines 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic strip, as taught by Roeder, to the claimed structure of the present invention in order to provide a tensioned elastic element along the shoe cover sole, providing a better fit of the shoe cover to a user’s shoe or foot.
17/398039 Claims
US 11,116,276 Claims 
1-3, 5
1 (in view of Roeder)
6
1
8-11
As taught by Roeder
12
2
13
4
14
5
15
3
17
8
18
As taught by Roeder
19
10
20
1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-6, 8, 10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 5,822,884) in view of Bie (CN 103478979 A), Crosbie et al. (US 3,851,411), herein Crosbie, and Campbell et al. (US 6,833,171), herein Campbell.
Regarding claim 1, Roeder discloses a shoe cover comprising: a shoe cover upper comprised of non-woven fabric, the shoe cover upper having a front end and a rear end; a shoe cover opening (opening 30) formed in the shoe cover upper, the shoe cover opening defined by a top edge (top edge 22, 22’) of the shoe cover upper; a shoe cover sole integrated with the shoe cover upper, the shoe cover sole having a bottom surface; a first sealing part (seam 36) extending from the top edge to the bottom surface of the shoe cover sole towards the front end of the shoe cover upper; a second sealing part (seam 38) extending from the top edge to the bottom surface of the shoe cover sole towards a rear end of the shoe cover upper; an elastic ring (elastic member 56, 56’) provided within a first accommodating space of the shoe cover upper proximate the shoe cover opening, below the top edge of the shoe cover upper; an elastic strip (elastic member 58) provided on the shoe cover sole and extending along a front-rear direction; and a plurality of anti-slip strips (cleats 41) disposed on the outer bottom surface of the shoe cover sole, wherein a portion of the front sealing part and a portion of the rear sealing part extends between the plurality of anti-slip strips (as seen in Fig. 1) disposed on the outer bottom surface of the shoe cover sole; wherein the anti-slip strips extend along the front-rear direction, and the elastic strip is located between the anti-slip strips (column 3, lines 23-43; column 4, lines 16-47; column 5, lines 1-48; Fig. 1-8).
Roeder does not disclose a reinforced structure. Bie teaches a shoe cover having first and second sealing parts (4) and the front and rear. The sealing parts have a reinforced structure (non-woven fabric 31) including a blocky fabric folded in half and sealed therewith (wherein the non-woven fabric is wrapped by crimping and welding), wherein the first reinforced structure is discretely located at a single location along the first sealing part, proximate the top edge of the shoe cover upper (as seen in Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reinforced structure, as taught by Bie, to the first and second sealing parts of Roeder in order to provide reinforcement at the weakest portion of the sealing parts, preventing unwanted tearing of the shoe cover along the seams.
Roeder does not disclose the specific material of the anti-slip strips. Crosbie teaches a non-stick high-friction polymeric material for use in shoes (wherein the coefficient of friction may be within Applicant’s disclosed range of 0.3-1.8: column 5, line 65-column 6, line 3). The non-stick high-friction material includes an isotactic polypropylene polymer (column 3, lines 19-24; column 5, lines 29-31). The melt flow index of the isotactic polypropylene may be within Applicant’s discloses range of 0.5-20 g/min (column 5, lines 29-32). The non-stick high-friction polymer material further has abrasion resistance (column 1, lines 25-34; column 6, lines 20-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an isotactic polypropylene polymer, as taught by Crosbie, for the anti-slip strips in order to use a material which is slip resistant and has abrasion resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Roeder appears to disclose that the anti-slip strips may be in a shape of a strip (for example, the cleats 41 may be other shapes such as rod-shaped or rectangular; column 6, lines 50-52), but does not specifically disclose the anti-slip strips are in a shape of a strip and extend along the front-rear direction. However, Campbell teaches a shoe cover (shoe cover 20) having a plurality of anti-slip strips (stripes 48) disposed on the outer bottom surface of the shoe cover sole, wherein the anti-slip strips are in a shape of a strip, and extend along the front - rear direction (column 7, lines 18-45; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide anti-slip strips in a shape of a strip extending along the front-rear direction, as taught by Campbell, as this would be a simple substitution of one anti-slip strip pattern for another, with the predictable result of providing different traction characteristics to the shoe cover, depending on the needs of the individual user.
Regarding claim 2, Roeder discloses that the elastic strip extends from the first sealing part to the second sealing part (Fig. 6).
Regarding claim 3, Roeder discloses that the elastic strip is spaced apart from the first sealing part and the second sealing part (Fig. 8).
Regarding claim 5, Roeder discloses that the elastic strip is located in an inner circle enclosure by the anti-skid strips (Fig. 1, 6).
Regarding claim 6, Bie that the second sealing part has a second reinforced structure including a blocky fabric folded in half and sealed therewith, wherein the second reinforced structure is discretely located at a single location along the second sealing part, proximate the top edge of the shoe cover upper (Fig. 1, 2).
Regarding claim 8, Roeder discloses that the elastic strip is connected to an inner surface of the shoe cover sole (Fig. 7).
Regarding claim 10, Roeder does not specifically disclose that the elastic strip is connected to an outer surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the elastic strip to an outer surface of the of the shoe cover sole as it would be obvious to try different locations for the elastic strip in relation to the sole surfaces. There are a finite number of identified, predictable options (the inner surface or the outer surface). Further, it would have been obvious to try the outer surface in order to provide a smooth inner surface on the foot facing surface, providing improved comfort to the user.
Regarding claim 12, the combination of Roeder, Bie, and Crosbie does not disclose a flow rate parameter of 5.5-8. However, Roeder, Bie, and Crosbie teach the same materials and structure, particularly a high-stick non-friction polymeric material including an isotactic polypropylene polymer and having a coefficient of friction and melt index within Applicant’s disclosed range. It has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an isotactic polypropylene polymer having a flow rate parameter of 5.5-8 in order to provide a polymer having sufficient slip resistance, depending on the needs of the individual user.
Regarding claim 13, Crosbie teaches a combination of a co-polypropylene elastomer (monoolefin copolymer rubber, such as EPDM) and an isotactic homo-polypropylene (polyolefin plastic, such as an isotactic polypropylene), which may have a variety of ratios by weight (column 2, lines 35-54; column 3, lines 9-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer in which the raw material formula of the non-stick high-friction polymeric material contains the following components in percentage by mass: isotactic co-polypropylene elastomer 20 - 90%; isotactic homo-polypropylene 10 - 80%, in order to provide a polymer having specific slip resistance and tackiness characteristics, customizing the polymer to the specific needs of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the combination of Roeder, Bie, and Crosbie does not disclose a specific ratio of isotactic co-polypropylene elastomer to polyethylene. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer in which the raw material formula of the non-stick high-friction polymeric material contains the following components in percentage by mass: isotactic co-polypropylene elastomer 10-99.5%; polyethylene 0-90%, in order to provide a polymer having specific slip resistance and tackiness characteristics, customizing the polymer to the specific needs of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Crosbie teaches a melt flow index of 4.0 (column 5, lines 29-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an isotactic homo-polypropylene having a melt index of 1 - 15 g/10 min under conditions of ASTM D1238-13, 190 °C and 2.16 KG, in order to provide a polymer having specific slip resistance and tackiness characteristics, customizing the polymer to the specific needs of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Roeder discloses that the shoe cover is formed by sealing after folding the non-woven fabric in half (column 5, lines 22-30; Fig. 7).
Regarding claim 18, Roeder discloses that the elastic strip is connected to the shoe cover sole by ultrasonic welding, sewing, glue bonding, heat sealing or high frequency sealing; and/or, the elastic strip is covered by a fabric strip or not (column 4, lines 45-47).
Regarding claim 19, Roeder discloses that the front end and the rear end of the shoe cover upper is curve-shaped (Fig. 1).
Regarding claim 20, Roeder discloses that portion of the non-woven fabric is infolded at the top edge of the shoe cover upper to form the first accommodating space which is a first channel that extends around the shoe cover upper proximate the shoe cover opening (column 5, lines 1-11; Fig. 5).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder, Bie, Crosbie, and Campbell, as applied to claims 1, 8, and 10, further in view of Brunson et al. (US 6,023,856), herein Brunson.
The combination of Roeder, Bie, Crosbie, and Campbell does not disclose that the elastic strip is connected between the shoe cover sole and a fabric strip. Brunson teaches a shoe cover having an elastic strip (elastomeric band 87). The elastic strip is connected between the shoe cover and a fabric strip (casing 422) (column 11, lines 3-14; Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fabric strip, as taught by Brunson, over the elastic strip of Roeder in order to provide a protective covering over the elastic strip, preventing wear and tear during use.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant states that a terminal disclaimer was submitted to obviate the nonstatutory double patenting rejection. However, no terminal disclaimer was received.
	Applicant’s arguments with respect to claim(s) 1-3, 5-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Campbell clearly teaches that anti-slip strips on a shoe cover may be in a shape of a strip and extend along a front-rear direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732